Mr. JUSTICE KARNS, concurring: I concur in the decision reached as I too believe it was an abuse of discretion to sentence the defendant to six months imprisonment for such a minor offense, simply a family squabble; however, I believe the plea proceedings were otherwise proper and in substantial compliance with Supreme Court Rule 402(c). I do not concur in the broad language used by the majority, which would apparently establish a rule that all convicted misdemeanants are entitled to bond on appeal without regard to their prior record or the facts and circumstances of the particular case.